Citation Nr: 1046910	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from May 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO rating decision that, in 
pertinent part denied service connection for a low back 
disability.  In February 2008, the Board remanded that issue for 
further development.  

In a September 2009 decision, the Board, in pertinent part, 
denied the Veteran's claim for entitlement to service connection 
for a low back disability.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2010, the parties (the Veteran and the VA 
Secretary) filed a joint motion which requested that the Board's 
decision, as to that issue, be vacated and remanded.  A May 2010 
Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the May 2010 Court 
Order.  

The Veteran contends that he has a low back disability that is 
related to his period of service.  He specifically alleges that 
he was a paratrooper during service and that his low back 
disability resulted from performing parachute jumps during 
service.  

The Veteran was afforded an April 2008 VA general medical 
examination that addressed his claim.  The April 2008 VA general 
medical examination report noted that the Veteran's claims file 
and his available medical records at that VA facility were 
reviewed.  It was reported that the Veteran served in the Army 
from 1973 to 1976 and that he was in the 82nd Airborne with no 
overseas service.  The Veteran stated that he performed fifty-
three parachute jumps.  The examiner indicated that the Veteran 
had no history of any accident or of being seen in the service 
for his back following the parachute jumps.  The examiner stated 
that the Veteran felt that his current back problems were related 
to his history of parachute jumps.  The Veteran reported that he 
had back pain and that he used alcohol to dull the pain.  He 
indicated that because he was an alcoholic, he didn't know he had 
back problems until he was seen at a VA facility in 1999 for drug 
rehabilitation.  He reported that in 1999, it was noted that he 
had degenerative joint disease of the back.  He related that he 
did not know he had a back problem until he became sober.  The 
Veteran indicated that his back pain had worsened since 1999 and 
that he presently had chronic back pain with occasional radiation 
down the right leg, stopping at the kneecap.  

The examiner discussed the Veteran's medical history in some 
detail.  The examiner specifically noted that the Veteran was 
evaluated by the Baltimore, Maryland VA Medical Center for 
neurosurgery, but that on review of a magnetic resonance imaging 
(MRI) study, the neurosurgeon determined that the Veteran did not 
have a herniated disc, so he was not scheduled for surgery.  The 
examiner stated that it was reported that they planned to perform 
epidural injections for relief of the radicular pain.  The 
examiner subsequently indicated that a MRI study of the Veteran's 
spine, dated in November 2007, showed moderate posterior disc 
protrusion at L4-L5 and L5-S1.  The examiner reported, however, 
that the MRI study was reviewed by the neurosurgeon (apparently 
referred to above) and a February 2008 neurosurgical note from 
the Baltimore, Maryland VA Medical Center indicated that the MRI 
report did not appear to be entirely correct.  The examiner 
stated that the neurosurgeon reported that there was an annular 
tear at the L4-L5 level, but no significant disc herniation and 
that the foramens were open at that level.  The examiner also 
noted that that neurosurgeon indicated that there was no 
radiographic disc herniation for which surgical intervention 
would be of benefit.  

The diagnoses included degenerative arthritis and degenerative 
disc disease of the lumbar spine, symptomatic, with radicular 
pain.  The examiner noted that the Veteran did relate his back 
pain to his history of parachute jumps during active duty.  The 
examiner stated, however, that there was no documented history of 
a back injury and that there was no report of back problems until 
more than twenty years later.  The examiner remarked that 
although the Veteran stated that he drank alcohol because of the 
pain, such was not consistent with the substance and drug history 
the Veteran gave on previous admissions and in the progress 
notes.  The examiner commented that "it would be pure 
speculation to state that [the Veteran's] current degenerative 
arthritis and degenerative disc disease [were] associated with 
his active duty."  The examiner indicated that the Veteran's low 
back disability "[was] more likely associated with aging and 
family issues."  The examiner noted that in previous medical 
progress notes, there was a family history of arthritis.  

The Board observes that the May 2010 joint motion (noted above in 
the INTRODUCTION) found, in part, that VA failed in its duty to 
assist in not attempting to obtain all of the Veteran's medical 
records.  The joint motion also indicated that the Board did not 
provide an adequate statement of reasons or bases regarding 
whether the Veteran was provided with an adequate medical 
examination.  The joint motion specifically referred to the 
November 2007 MRI study and the February 2008 neurosurgical note 
from the Baltimore, Maryland VA Medical Center mentioned by the 
examiner pursuant to the April 2008 VA general medical 
examination report.  The joint motion reported that there were no 
VA treatment reports of record from the Baltimore, Maryland VA 
Medical Center.  The joint motion specifically indicated that the 
November 2007 MRI study and the February 2008 neurosurgical note 
from that facility were not of record and that it was unclear 
what medical evidence the VA examiner relied upon and quoted in 
rendering his medical opinion pursuant to the April 2008 VA 
general medical examination report.  

The May 2010 joint motion also noted that the VA examiner, 
pursuant to the April 2008 VA general medical examination, 
commented that "it would be pure speculation to state that [the 
Veteran's] current degenerative arthritis and degenerative disc 
disease [were] associated with his active duty."  The joint 
motion indicated that the Board should adequately explain whether 
the Veteran should be afforded another medical opinion based on 
the VA examiner's inability to render an opinion one way or 
another.  

As discussed above, the Board notes that there are no VA 
treatment reports of record from the Baltimore, Maryland VA 
Medical Center, to specifically include the November 2007 MRI 
study and the February 2008 neurosurgical note from that facility 
referred to at the time of the April 2008 VA general medical 
examination report.  As there are possible VA treatment records 
that may be pertinent to the Veteran's claims, they should be 
obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  

Further, Since the May 2010 Order from the Court returned this 
matter to the Board "for compliance with the instructions in the 
joint motion", the Board also remands this matter for another VA 
examination, to obtain a responsive etiological opinion, 
following a review of the entire claims folder, as to the 
Veteran's claim for service connection for a low back disability.  
Such an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  If the examiner indicates that an etiology 
opinion cannot be given, the examiner should be asked to state 
whether the reason no opinion can be provided is the lack of 
evidence or the fact that the question is beyond the limit of 
medical science to address based on all available evidence.   

Prior to the examination, any outstanding records of pertinent 
medical treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical 
records, which are not already in the claims 
folder, concerning any treatment for low back 
problems since his separation from service in 
June 1976, from the Baltimore, Maryland VA 
Medical Center (to specifically include the 
November 2007 MRI study and the February 2008 
neurosurgical note from that facility).  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
low back problems since March 2010.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of the related medical 
records which are not already in the claims 
folder.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of his claimed low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current low back 
disabilities.  Based on a review claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as at 
least as likely as not (50 percent or greater 
probability) that any diagnosed low back 
disabilities are etiologically related to his 
period of service.  See also Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on the 
absence of evidence in the Veteran's service 
medical records to provide a negative 
opinion).  

If the examiner indicates that an etiology 
opinion cannot be given, the examiner should 
be asked to state whether the reason no 
opinion can be provided is the lack of 
evidence or the fact that the question is 
beyond the limit of medical science to 
address based on all available evidence.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for a 
low back disability.  If the claim is denied, 
issue a supplemental statement of the case to 
the Veteran, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


